                 Case 2:21-cv-01039-TLF Document 3 Filed 08/31/21 Page 1 of 2




1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT TACOMA

6    RENAE K BAKKEN,
                                                          Case No. C21-1039 TLF
7                             Plaintiff,
            v.                                            ORDER TO SHOW CAUSE
8
     COMMISSIONER OF SOCIAL
9    SECURITY,
10                            Defendant.

11

12          This matter comes before the Court on plaintiff’s filing of an application to

13   proceed in forma pauperis and a complaint to review and set aside a decision of the

14   Social Security Administration under 42 U.S.C. § 405(g). The Court directs plaintiff to

15   show cause why plaintiff is unable to pay the $402.00 filing fee or pay the $402.00 filing

16   fee.

17                                          DISCUSSION

18          To file a complaint and initiate legal proceedings plaintiff must pay a Court filing

19   fee of $402.00 or file a proper application to proceed in forma pauperis. The district

20   court may permit indigent litigants to proceed in forma pauperis upon completion of a

21   proper affidavit of indigency. See 28 U.S.C. § 1915(a). However, the Court has broad

22   discretion in denying an application to proceed in forma pauperis. Weller v. Dickson,

23   314 F.2d 598, 599 (9th Cir. 1963). By requesting the Court to proceed in in forma

24

25

26   ORDER TO SHOW CAUSE - 1
               Case 2:21-cv-01039-TLF Document 3 Filed 08/31/21 Page 2 of 2




1    pauperis, plaintiff is asking the government to incur the filing fee because plaintiff

2    allegedly is unable to afford the costs necessary to proceed with the cause of action.

3           Plaintiff has filed an application requesting to proceed in forma pauperis. Dkt. 1.

4    Based on plaintiff’s application it appears that plaintiff has had some level of income

5    over the past twelve months with additional funds in checking and savings accounts

6    exceeding the Court filing fee. Id. Plaintiff’s application does not identify plaintiff’s

7    monthly expenses and does not provide any other information explaining why plaintiff

8    cannot afford the Court’s filing fee. Id. Accordingly, it is not clear from plaintiff’s

9    application that plaintiff is unable to pay the filing fee because the application does not

10   allow the Court to adequately evaluate plaintiff’s financial situation.

11          For the foregoing reasons, plaintiff is ordered to show cause why plaintiff’s IFP

12   Application should not be denied or pay the $402.00 filing fee by September 17, 2021.

13          Dated this 31st day of August, 2021.

14

15

16                                                       A
                                                         Theresa L. Fricke
17                                                       United States Magistrate Judge

18

19

20

21

22

23

24

25

26   ORDER TO SHOW CAUSE - 2
